Per Curiam:

This is an original action filed by the Disciplinary Administrator against Wesley M. Smith, an attorney admitted to the practice of law in the State of Kansas. Complaints filed with the Disciplinary Administrator on behalf of Diane Jackson and Thomas C. Fatino were considered by a panel of the Board for Discipline of Attorneys. The panel found that the respondent, Wesley M. Smith, had been guilty of violations of the Code of Professional Responsibility in his handling of legal matters for Ms. Jackson and Mr. Fatino and recommended that the respondent be disciplined by public censure by this court. The respondent timely filed exceptions to the report of the disciplinary panel. We will briefly summarize the facts and findings in each complaint.
In the fall of 1975, Diane Jackson was a temporary employee of the United States Postal Service in Kansas City, Kansas. In October of that year she sustained an injury while so employed and consulted respondent about filing a claim with the Bureau of Worker’s Compensation of the United States Department of Labor. Respondent was retained by Ms. Jackson in October or November of 1975. In the spring of 1976, respondent obtained a medical report from Ms. Jackson’s doctor and in October, 1976, directed a letter to the Kansas City post office notifying them of the possible claim. The postal officials replied and advised respondent where to file the claim. It was not until December, 1977, that respondent finally contacted the federal worker’s compensation office. Correspondence with that office continued through the spring of 1978. Ms. Jackson testified that she attempted to contact Smith on numerous occasions but was unsuccessful. She left messages for him to contact her but he failed to do so. In November, 1978, she consulted another attorney and then discharged the respondent and requested that he return all papers, medical reports, etc., to her. She did not receive the papers and *344subsequently filed a complaint with the Disciplinary Administrator. Her papers and records were finally delivered to her during the hearing before the panel of the Disciplinary Board. The panel found that respondent had violated DR 6-101(A)(l), (2) and (3) (225 Kan. civ), and DR 2-110(B)(3) and (4) (225 Kan. c) of the Code of Professional Responsibility. We agree.
In 1977, Thomas C. Fatino was having difficulty with Van Chevrolet Company over a used motor coach that he had purchased from the company. He eventually retained Smith, his regular attorney, to file suit against Van Chevrolet. Fatino paid Smith a $300.00 retainer on July 29, 1977. Smith did not follow through and in 1978, Van Chevrolet sued Fatino on his purchase contract. The panel found that respondent neglected a legal matter entrusted to him in violation of DR 6-101(A)(3) (225 Kan. civ), and we agree.
Having carefully considered the record herein, we find that the respondent has violated the Code of Professional Responsibility as determined by the hearing panel of the Board of Discipline for Attorneys and that the recommendations of such panel that Wesley M. Smith be disciplined by public censure should be accepted and approved by the court.
It is Therefore by the Court Ordered that Wesley M. Smith be and he is hereby disciplined by this court by public censure and he is hereby ordered to pay forthwith the costs of this proceeding.
It is Further Ordered that this Order of Public Censure be published in the official Kansas Reports.
By Order of the Court this 18th day of July, 1980.